UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (December 1, 2011) TEXAS INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-4887 75-0832210 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1341 West Mockingbird Lane, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(972) 647-6700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item No(s). Regulation FD Disclosure Through a series of one-on-one meetings on December 1, 2011, Texas Industries willbe a presenter at the Bank of America Merrill Lynch Leveraged Finance Conference in Orlando, Florida. The general session presentation is scheduled for 4:50 P.M. ET and is attached as Exhibit99.1. Limitation on Incorporation by Reference: The information in this report, including exhibits, shall not be deemed “filed” within the meaning of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liability of that section. Exhibits Exhibit 99.1Texas Industries, Inc. December 1, 2011 Presentation Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEXAS INDUSTRIES, INC. Date:December 1, 2011 By: /s/ Kenneth R. Allen Vice President-Finance, Treasurer and Chief Financial Officer
